DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,8-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 9657710 to Gregory.
As to claim 1, Gregory discloses a shaped buoy in a body of water having a wave motion (Fig 11a), wherein the waves impacting the buoy exert an excitation force with a plurality of excitation frequencies on the buoy (Abs; further this feature is inherent as waves will have a plurality of excitation frequencies as admitted by Applicant Par 0006 of present PG Publication) that causes a buoy motion in a heave direction relative to a reference and wherein the buoy has a shape that produces reactive power from the wave motion (Abs), where the shaped buoy has a shape that is curved outwardly from a vertical axis of the buoy away from the water line (Fig 11a).
As to claim 8, Gregory discloses the shaped buoy comprises opposing shapes that are mirrored about the water line (Fig 11a, mirrored hemispheres facing one another).
claim 9, Gregory discloses the shaped buoy comprises mirrored hemispheres, pyramids, ellipsoids, paraboloids, or hyperboloids (Fig 11a, mirrored hemispheres facing one another).
Claims 1,3-4,6,8-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20180202415 to Moffat.
As to claim 1, Moffat discloses a shaped buoy in a body of water having a wave motion (Fig 3a; alt 3c), wherein the waves impacting the buoy exert an excitation force with a plurality of excitation frequencies on the buoy (Abs; further this feature is inherent as waves will have a plurality of excitation frequencies as admitted by Applicant Par 0006 of present PG Publication) that causes a buoy motion in a heave direction relative to a reference and wherein the buoy has a shape that produces reactive power from the wave motion (Abs), where the shaped buoy has a shape that is curved outwardly from a vertical axis of the buoy away from the water line (Fig 3a; alt 3c).
As to claim 3, Moffat discloses the shaped buoy comprises an hourglass shape (Fig 3a, alt Fig 3c).
As to claim 4, Moffat discloses the hourglass shape comprises mirrored right circular cones having a cone angle (Fig 3a, alt Fig 3c).
As to claim 6, Moffat discloses the cone angle is selected to harvest maximum energy from the wave motion (Fig 6b, alpha; Col 12 Line 32-42).
claim 8, Moffat discloses the shaped buoy comprises opposing shapes that are mirrored about the water line (Fig 3a: mirrored hemispheres facing one another.
As to claim 9, Moffat discloses the shaped buoy comprises mirrored hemispheres, pyramids, ellipsoids, paraboloids, or hyperboloids (Fig 3a: mirrored hemispheres facing one another).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims have been considered .
With regards to Applicant’s argument that “Applicants respectfully disagree. Gregory's Fig. 1a shows mirrored hemispheres facing one another, but they are facing one another in the wrong direction. Since the water line 11 is at the equator of the mirrored hemispheres 110, the hemispheres actually curve inwardly from a vertical axis 117 of the buoy away from the water line 11”  the examiner is unconvinced.  The applicants present language is “the buoy has a shape that is curved outwardly from a vertical axis of the buoy away from the water line” This merely requires that the shape be curved outwardly from the vertical axis at a point away from the water line.  It is to be noted this wording does not require that the shape be curved increasingly in a direction away from the vertical 
With regards to Applicant’s argument that “Applicants respectfully disagree. Moffat’s FIG. 3a shows a spherical buoy and a submerged venturi device. Likewise, Moffat’s FIG. 3c shows a flotation module (i.e., buoy) 26 and a submerged venturi device 30. Neither Moffat’s spherical buoy nor flotation module have a shape that is curved outwardly from the vertical axis of the buoy away from the water line. Moffat’s venturi device has a narrowing throat, but his venturi device is completely submerged and, therefore, is not a buoy that floats.” the examiner is unconvinced.  With regards to the surface component of the Moffat devices these devices, similarly to Gregory above, are curved away on a plane located above the water line and parallel to the water line. Further 26 of Fig 3 curves away from the vertical line and is located above the water line. Further while applicant indicates that the venturi and buoy are separate components and therefore the venturi does not meet the requirements of the buoy the examiner disagrees as they are connected components acting in concert.  As such the whole device is capable of being considered the buoy even though not all portions are the part which provides the buoyancy. A possible phrase to consider is a buoy and connected 
With regards to Applicant’s argument that “Applicants assume that by “hourglass shape” and “mirrored right circular cones” the Office is referring to the venturi device 30 shown in Fig. 3c. As argued above, Moffat’s venturi device is not a buoy, but rather a device to convert water flowing through the device into mechanical energy.” the examiner is unconvinced. As stated above the venturi component is able to be considered as a component of the buoy as they are all one device, however suggested language to consider might be that the hourglass shape extends in part above the water line.
With regards to Applicant’s argument that “Applicants respectfully disagree. Moffat’s Fig. 6 is a graph of venturi throat diameter versus relative water speed flowing through the venturi. This graph is relevant to Moffat’s venturi device 30 which, as argued above, is not a buoy.” the examiner is unconvinced. As stated above the venturi component is able to be considered as a component of the buoy as they are all one device, as such the limitations of Claim 6 are believe to be met.

Examiners note:  While not presently relied upon US Patent 10385820 to Moffat with specific citation to figure 43,44,46,49,50,68 are considered to be 102 references. Regarding Claim 1 as stated above the present language claimed merely requires that the shape be curved outwardly from the vertical axis at a point away from the water line.  It is to be noted this wording does not require that the shape be curved increasingly in a direction away from the vertical line, nor does it require that it be curved in an direction moving away from the water line as appears to be the applicants intent.  Language such as “the buoy has a shape that curves outwardly away from a vertical axis of the buoy at 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746